 



Exhibit 10(c)
AMENDED & RESTATED
CERNER EXECUTIVE EMPLOYMENT AGREEMENT
This Cerner Executive Employment Agreement, as amended and restated, describes
the formal employment relationship between Neal L. Patterson (“you"/“your”) and
Cerner Corporation, a Delaware corporation (“Cerner”). This amended and restated
Agreement is effective on January 1, 2008.
RECITALS

A.   You were one of the three (3) founders of Cerner and have been employed by
Cerner since its inception on January 4, 1980. You have been its leader since
the inception of the company, driving most of its strategic direction. You own a
substantial amount of shares of Cerner’s capital stock.   B.   You and Cerner
desired to set forth the terms and conditions on which you would continue to be
employed by Cerner as its Chief Executive Officer, and accordingly entered into
an Executive Employment Agreement (the “2005 Employment Agreement”) effective on
November 10, 2005 (the “Effective Date”). Section 10 of the 2005 Employment
Agreement specifically authorized amendments to the 2005 Employment Agreement
that were necessary for the agreement to comply with Section 409A of the
Internal Revenue Code. This amended and restated Employment Agreement has been
amended to incorporate such changes required by Section 409A of the Internal
Revenue Code.   C.   In consideration for your continuing employment with
Cerner, the potential severance payments and potential acceleration of the
vesting of outstanding equity incentive awards described herein, and the
potential benefits to you in the event of a Change in Control (as defined
herein), and other good and valuable consideration, the receipt and sufficiency
of which you and Cerner hereby acknowledge, you and Cerner hereby agree to the
following terms and conditions.   1.   EMPLOYMENT RELATIONSHIP.

  A.   Type. To the extent permitted by law, your employment relationship with
Cerner is “at will,” which means that you may resign from Cerner at any time,
for any reason, or for no reason at all, and without advance notice (except as
described below). It also means that Cerner may terminate your employment at any
time, for any legally permitted reason, or for no reason at all, and without
advance notice, subject to Cerner’s potential obligations to you under
Paragraph 1(E) below.

     
 
Executive’s Initials
   

1



--------------------------------------------------------------------------------



 



  B.   Compensation. You will be paid a base salary, specified use of Cerner’s
airplane and you may receive a bonus, all as determined by the Board of
Directors from time to time. You will be entitled to receive the benefits
generally provided to other Cerner Associates, and such other benefits as
determined by the Board of Directors from time to time. In addition, Cerner
shall reimburse you for your reasonable travel, meals, entertainment, and other
similar expenses reasonably incurred in the performance of your duties, as long
as such expenses are accompanied by valid receipts and any other documentation
required pursuant to any applicable Cerner policy. The Board of Directors will
have the ability to review the expenses presented, and any expenses that are
reasonably rejected by the Board of Directors shall be reimbursed by you to
Cerner.     C.   Duties. You will be employed as Cerner’s Chief Executive
Officer and Chairman of the Board of Directors to perform the duties and
responsibilities normally attendant with such positions and as assigned to you
from time to time by the Board of Directors. You shall report directly to the
Board of Directors. You will not be precluded from engaging in other business
activities outside normal business hours so long as other such business
activities do not detract from your activities on behalf of Cerner.     D.  
Resignation and Termination. Cerner may terminate your employment (i) at any
time with or without Cause, or (ii) upon your Disability. Your employment with
Cerner shall be deemed automatically terminated upon your death. You may resign
your employment with Cerner at any time. You agree to give Cerner written notice
of your intention to resign from employment at least thirty (30) days prior to
the last day you intend to work at Cerner. You also agree to report to Cerner
the identity of your new employer (if any) and the nature of your proposed
duties for that employer. Cerner, however, reserves the right either to
accelerate your intended effective termination date to an earlier actual date or
to allow your intended effective termination date to stand. Upon your
resignation or the termination of your employment, you agree to promptly execute
a Termination Statement in the form of Attachment I and, if you are entitled to
any severance payments or benefits described in Paragraph 1(E) below, a written
severance agreement containing normal and customary provisions, including but
not limited to, a release releasing Cerner from any claims against Cerner
related to your employment with Cerner that you might have at the time of or
following the termination of your employment, and reasonable and customary
representations and warranties.         If you resign with fewer than thirty
(30) days’ notice, or if you actually leave Cerner’s employ prior to expiration
of the notice period and without the permission of Cerner, then you agree that
(to the extent permitted by law) no vacation pay, base salary or other
compensation otherwise due or accruing in accordance with Cerner policies, from
the date of your resignation notice until the

     
 
Executive’s Initials
   

2



--------------------------------------------------------------------------------



 



      time of your approved effective termination date, will be owed or paid to
you by Cerner.     E.   Severance Payments.

  1.   Non-Change in Control: If Cerner terminates your employment (which for
purposes of this entire Agreement, shall have the same meaning as a “separation
from service” under Section 409A of the Code) without Cause (as defined herein)
prior to a change in control, Cerner will pay you, commencing within 30 days of
your termination of employment, severance pay equal to the sum of (i)  three
(3) years’ base salary (based on your annual base salary at the time of the
termination), plus (ii) three (3) times the average annual cash bonus you
received from Cerner during the three (3) years preceding the termination of
your employment, less normal tax and payroll deductions. Such severance pay will
be payable pro rata during the three (3) year severance term on Cerner’s regular
paydays. Also, in the event Cerner terminates your employment without Cause,
(i) for three (3) years following your termination without Cause, Cerner shall
arrange to provide you with health, vision and dental insurance benefits that
are substantially similar to the benefits provided to you by Cerner immediately
prior to the termination of your employment and (ii) all of the equity incentive
awards granted to you under any Cerner equity incentive plans after the date
hereof that would have vested based on the passage of time during the three
(3) year period following the date of your termination had you not been
terminated without Cause, shall immediately vest.

  a.   Notwithstanding the above, if you are “specified employee” (as defined in
section 409A(a)(2)(B)(i) of the Code) (a “Specified Employee”) at the time you
become eligible to be paid any amounts under this Paragraph 1(E)1 as a result of
Cerner terminating your employment without Cause prior to a Change in Control,
such payment(s) shall be made as follows:         (I) That portion of the total
amount to be paid to you during the six-month period immediately following your
termination of employment which does not exceed two times the lesser of (A) or
(B) below, shall be paid pro rata during such six month period on Cerner’s
regular paydays.         (A) The sum of your annualized compensation based upon
the annual rate of pay for services provided to Cerner for Cerner’s taxable year
preceding the taxable year in

     
 
Executive’s Initials
   

3



--------------------------------------------------------------------------------



 



     
which you terminate employment with Cerner (adjusted for any increase during
that prior year that was expected to continue indefinitely if you had not
terminated employment); or
       
(B) The maximum amount that may be taken into account under a qualified plan
pursuant to section 401(a)(17) of the Code for the year of your termination of
employment.
        (II) That portion of the total amount to be paid to you during the
six-month period immediately following your termination of employment which
exceeds two times the lesser of (A) or (B) above shall be set aside in a
separate bank account by Cerner, and such amounts shall not be accessible by
Cerner for any reason other than performance under this Agreement, however such
amounts would still be subject to Cerner creditors, until the first day after
six months following your termination of employment, at which time all delayed
amounts shall be paid in a lump sum.         (III) All amounts to be paid after
the six-month period immediately following your termination shall be paid
pro-rata on Cerner’s regular paydays as set forth above in Paragraph 1(E)1.

  2.   Change in Control: If there is a Change in Control (as defined herein) of
Cerner, and either (i) your employment with Cerner is terminated without Cause
within twelve (12) months following the date the Change in Control becomes
effective, or (ii) you resign your employment with Good Reason (as defined
herein) within twelve (12) months after the date the Change in Control becomes
effective, then Cerner will pay you, on or commencing on a date (as the case may
be depending on whether such amount is to be paid in a lump sum or installments)
within 30 days (or six months if you are a Specified Employee, see 1(E)2.d
below) of your termination of employment, severance pay equal to the sum of
(a) three (3) years’ base salary (based on your annual base salary at the time
of the termination or resignation), plus (b) three (3) times the average annual
cash bonus you received from Cerner during the three (3) years preceding such
termination or resignation, less normal tax and payroll deductions.

  a.   If your employment is terminated without Cause, or you resign for Good
Reason, within twelve (12) months following the date the Change in Control
becomes effective and the Change in Control would constitute a change in control
event specified under Section 409A(a)(2)(A)(v) of the Code, the entire amount of
such severance pay shall be paid in one lump-sum payment.

     
 
Executive’s Initials
   

4



--------------------------------------------------------------------------------



 



  b.   If your employment is terminated without Cause, or you resign for Good
Reason, within twelve (12) months following the date the Change in Control
becomes effective but the Change in Control does not constitute a change in
control event specified under Section 409A(a)(2)(A)(v) of the Code, the
severance payments will be payable pro rata during the three (3) year severance
term on Cerner’s regular paydays.     c.   In addition to any severance payment
or severance payments, in the event your employment is terminated without Cause,
or you resign for Good Reason, within twelve (12) months following the date the
Change in Control becomes effective, Cerner will also arrange to provide you
with health, vision and dental insurance benefits that are substantially similar
to the benefits provided to you by Cerner immediately prior to the termination
of your employment for a period of three (3) years following such termination or
resignation of your employment.     d.   Notwithstanding the above, if you are
“specified employee” (as defined in section 409A(a)(2)(B)(i) of the Code) (a
“Specified Employee”) at the time you become eligible to be paid any amounts
under this Paragraph 1(E)2 as a result of a termination from employment
occurring after a Change in Control, no payments will be made until the first
day following six months after you terminate employment.     e.   In addition,
following a Change in Control, 50% of each equity incentive award granted to you
under any Cerner equity incentive plans after June 1, 2005 and prior to the date
the Change in Control becomes effective that has not yet vested will become
vested on the date the Change in Control becomes effective. The remaining 50% of
each such equity incentive award that has not yet vested will continue to vest
according to its vesting schedule, unless your employment is terminated without
Cause or you resign with Good Reason within twelve (12) months following the
date the Change in Control becomes effective, in which case 100% of all equity
incentive awards made after June 1, 2005 will become fully vested upon the
effective date of such termination or resignation.

  3.   Further, notwithstanding anything to the contrary in this Agreement, if
you breach any provision in Paragraph 2, 3, 4 or 6 of this Agreement following
the termination of your employment with Cerner, Cerner’s obligation, if
applicable, to deliver severance payments and benefits to you under this
Paragraph 1(E), and the vesting of any equity incentive awards described in this
Paragraph 1(E), will cease immediately, you will reimburse Cerner

     
 
Executive’s Initials
   

5



--------------------------------------------------------------------------------



 



      the amount of severance payments delivered to you by Cerner prior to such
breach by you, and you will forfeit to Cerner all equity incentive awards (or
the proceeds of exercised awards) that vested based on or after such termination
of your employment and prior to your breach.     4.   Because the severance
payments described in this Paragraph 1(E) may be covered by the Employee
Retirement Income Security Act of 1974, as amended, the Claims Review Procedures
attached hereto at Attachment II may apply.     5.   In the event Cerner
terminates your employment with Cause or as a result of your Disability, in the
event of your death, or if you resign your employment (other than for Good
Reason within twelve (12) months following a Change in Control), Cerner will owe
you no further compensation or benefits, and (except as may be otherwise
specifically provided in the applicable equity incentive plan or grant) your
equity incentive awards will cease vesting on the date of such termination,
death or resignation.

2.   AGREEMENT NOT TO DISCLOSE OR TO USE CONFIDENTIAL INFORMATION.       You
agree that you will forever maintain the confidentiality of Confidential
Information. You will never disclose Confidential Information except to persons
who have both the right and need to know it, and then only for the purpose and
in the course of performing Cerner duties, or of permitting or assisting in the
authorized use of Cerner solutions and services. In the event your employment
with Cerner terminates (voluntarily or involuntarily), you will promptly deliver
to Cerner all Confidential Information, including any Confidential Information
on any laptop, computer or other communication equipment used by you during your
employment with Cerner.       The above statement includes an agreement to abide
by Cerner’s internal security and privacy policies as well as all client
security and privacy policies that are relevant to your job position. As Chief
Executive Officer and Chairman of the Board of Directors of a healthcare
information technology provider, you may have access to confidential patient
information, which may be protected by federal, state and/or local laws. You
agree to maintain the confidentiality of all such confidential patient
information, including but not limited to health, medical, financial or personal
information, in any form, and you agree not to use any such information in any
manner other than as expressly permitted by all applicable rules and
regulations.       You are aware that Cerner does not expect nor does it want
you to disclose trade secrets or other confidential information of any of your
former employers, and you acknowledge that it is your responsibility not to
disclose to Cerner any information in the nature of a trade secret which would
violate your legal obligation to others.

     
 
Executive’s Initials
   

6



--------------------------------------------------------------------------------



 



3.   NEW SOLUTIONS AND IDEAS.       In consideration for your continuing
employment with Cerner, the mid-year adjustments of your base salary provided in
2005, bonus and equity incentive plan participation, the potential severance
payments and potential acceleration of the vesting of outstanding equity
incentive awards described herein, and the potential benefits to you in the
event of a Change in Control of Cerner (the sufficiency of such consideration
you hereby acknowledge), you agree and hereby assign and transfer to Cerner,
without further consideration, your entire right, title and interest in and to
all such New Solutions and Ideas including any patents, copyrights, trade
secrets and other proprietary rights in the same that you may have developed,
authored or conceived, in whole or in part, prior to the Effective Date, or that
you may develop, author or conceive, in whole or in part, on or after the
Effective Date. You waive any and all moral rights and similar rights of
copyright holders in other countries, including but not limited to rights of
attribution and integrity, which you would otherwise have in any New Solutions
and Ideas.       In furtherance of this Agreement, you agree to execute
promptly, at Cerner’s expense, a written assignment of title to Cerner, and all
letters (and applications for letters) of patent and copyright, in all
countries, for any New Solutions or Ideas required to be assigned by this
Agreement. You also agree to assist Cerner or its nominee in every reasonable
way (at Cerner’s request and expense, but at no charge to Cerner), both during
and after your time of employment at Cerner, in vesting and defending title to
the New Solutions and Ideas in and for Cerner, in any and all countries,
including the attainment and preservation of patents, copyrights, trade secrets
and other proprietary rights.       This Paragraph does not apply to your New
Solutions and Ideas which do not relate directly or indirectly to the business
of Cerner, and which are developed entirely on your own time.   4.  
NON-COMPETITION AND NON-SOLICITATION.       In consideration for your continuing
employment with Cerner, the mid-year adjustments of your base salary provided in
2005, bonus and equity incentive plan participation, the potential severance
payments and potential acceleration of the vesting of outstanding equity
incentive awards described herein, and the potential benefits to be provided to
you in the event of a Change in Control of Cerner (the sufficiency of such
consideration you hereby acknowledge), during the term of this Agreement and for
a period of two (2) years after the voluntary or involuntary termination of your
employment with Cerner (with or without Cause or Good Reason, as defined
herein):

  A.   You will tell any prospective new employer, prior to accepting employment
that this Agreement exists.     B.   You will not, directly or indirectly for
yourself or for any other person, entity or organization, provide services
directly or indirectly of a type similar to those

     
 
Executive’s Initials
   

7



--------------------------------------------------------------------------------



 



      related to or involved with your employment at Cerner to any Conflicting
Organization (i) in the United States, or (ii) in any country in which Cerner
has a business interest. However, you may accept employment with a large
Conflicting Organization whose business is diversified, but only with respect to
the portion of such Conflicting Organization’s business that does not involve
and is not related to a Conflicting Solution.     C.   Notwithstanding the
foregoing, nothing contained in this Paragraph 4 shall prohibit you (after your
termination of employment with Cerner) from taking a position with a general
consulting organization whose only Conflicting Solution is the provision of
consulting services to the healthcare industry, so long as you personally do not
thereby provide or assist in providing consulting services to a Client with
respect to any Cerner solution, product, process or service or any Conflicting
Solution or to any Client upon which you called or whose account you supervised,
directly or indirectly, on behalf of Cerner at any time during the last three
(3) years of your employment by Cerner.     D.   You agree not, directly or
indirectly on behalf of yourself or on behalf of any other person, entity or
organization, to employ, solicit for employment, or otherwise seek to employ or
retain any Cerner Associate, or in any way assist or facilitate any such
employment, solicitation or retention effort.

    You have carefully read and considered the provisions of this Paragraph 4
and agree that (i) the restrictions set forth herein are fair and reasonable and
are reasonably required for the protection of Cerner’s interests, and (ii) your
experience, capabilities and personal assets are such that the restrictive
provisions of this Paragraph 4 would not deprive you from either earning a
livelihood in the unrestricted business activities that remain open to you or
from otherwise adequately supporting yourself and your family.   5.   PUBLICITY
RELEASE.       You consent to the use of your name, voice and picture (including
but not limited to use in still photographs, videotape and film formats, and
both during and after your period of employment at Cerner) for advertising,
promotional, public relations, and other business purposes (including its and
their use in newspapers, brochures, magazines, journals and films or videotapes)
by Cerner.   6.   CERNER PROPERTY.       You understand that you may be assigned
various items of Cerner property and equipment to help you carry out your Cerner
responsibilities, including but not limited to keys, credit cards, access cards,
Confidential Information, laptops, computer related and other office equipment,
wireless telephone, pagers and/or other computer or communication devices
(“Cerner Property”). When such Cerner Property is issued, you will formally
acknowledge receipt of it when requested to do so and will take all

     
 
Executive’s Initials
   

8



--------------------------------------------------------------------------------



 



    reasonable precautions and actions necessary to safeguard and maintain it in
normal operating condition. You further agree to accept financial responsibility
for damage or wear to the Cerner Property you are issued beyond that associated
with normal business use. You will notify Cerner immediately of any such damage
or loss. If your employment with Cerner terminates (for any reason), you will
immediately return to Cerner all Cerner Property which you have been issued or
which otherwise belongs to Cerner. You understand that Cerner’s vacation policy
states that upon termination, for whatever reason, vacation pay will be paid
out, if paid out at all, in accordance with the policy only after Cerner has
received all Cerner Property issued to you or then in your possession. You agree
to reimburse Cerner for any attorneys’ fees and other collection charges
incurred by Cerner in the event it becomes necessary to file a replevin or other
legal action to recover the Cerner Property from you.   7.   SYSTEMS AND
PHYSICAL SECURITY.       You understand the importance of both systems and
physical security to the daily operations of Cerner and to the protection of
business information. You will, therefore, comply with and assist in the
vigorous enforcement of all policies, practices, and procedures which may be
developed to ensure the integrity of Cerner systems and facilities.   8.  
REMEDIES.       By signing this Agreement, you agree that the promises you have
made in it are of a special nature, and that any breach, violation or evasion by
you of the terms of this Agreement will result in immediate and irreparable harm
to Cerner. It will also cause damage to Cerner in amounts difficult to
ascertain. Accordingly, Cerner shall be entitled to the remedies of injunction
and specific performance, as well as to all other legal and equitable remedies
which may be available to Cerner. You and Cerner hereby waive the posting of any
bond or surety required prior to the issuance of an injunction hereunder.
However, in the event that a court refuses to honor the waiver of bond, you and
Cerner agree to a bond of $500. In addition, unless otherwise prohibited by law,
you and Cerner waive the award of consequential and/or punitive damages in any
action related to this Agreement or your employment with Cerner.   9.  
INDEMNIFICATION.       You agree to indemnify, defend and hold Cerner harmless
from and against any damages (including reasonable attorneys’ fees), liability,
actions, suits or other claims arising out of your breach of this Agreement.
Cerner agrees to indemnify, defend and hold you harmless from and against any
damages (including reasonable attorneys’ fees), liability, actions, suits or
other claims arising out of Cerner’s breach of this Agreement.   10.   MODIFIED
280G CARVE-BACK.

     
 
Executive’s Initials
   

9



--------------------------------------------------------------------------------



 



    Notwithstanding anything contained in this Agreement to the contrary, if on
an after-tax basis the aggregate payments and benefits paid pursuant to
Section 1.E would be larger if the portion of such payments and
benefits constituting “parachute payments” under Code Section 280G were reduced
by the minimum amount necessary to avoid the imposition of the excise tax under
Code Section 4999, then such payments and benefits shall be reduced by the
minimum amount necessary to avoid such excise tax.    11.   MODIFICATION.      
This Agreement may not be modified in any respect, except by a written agreement
executed by you and Cerner. However, (a) Cerner may from time to time publish
and adopt supplementary policies with respect to the subject matter of this
Agreement, and you agree that such supplementary policies shall be binding upon
you; and (b) Cerner may modify this Agreement from time to time without your
consent if Cerner’s legal counsel deems doing so to be advisable to comply with
Section 409A of the Internal Revenue Code of 1986, as amended, and you agree
that any such modifications shall be binding upon you.   12.   NOTICES.      
Any notice required or permitted to be given pursuant to the terms of the
Agreement shall be sufficient if given in writing and if personally delivered by
receipted hand delivery to you or to Cerner, or if deposited in the United
States mail, postage prepaid, first class or certified mail, to you at your
residence address or to Cerner’s corporate headquarters address or to such other
addresses as each party may give the other party notice in accordance with this
Agreement.   13.   TERM OF THIS AGREEMENT.       This Agreement begins as noted
above and will continue in perpetuity, even though you are an at-will employee
and your employment can be terminated by you or by Cerner as described elsewhere
herein. Notwithstanding the termination of the employment relationship
underlying this Agreement, the rights and obligations set forth in this
Agreement with respect to both parties shall survive such termination as
necessary to permit the intent of the provisions to be carried out.   14.  
GOVERNING LAW; JURISDICTION AND LEGAL FEES.       This Agreement will be
governed by, construed, interpreted, and its validity determined, under the laws
of the State of Missouri, without regard to its conflict of law principles. You
and Cerner each hereby irrevocably and unconditionally submit to the
nonexclusive jurisdiction of any Missouri state court or federal court of the
United States of America sitting in Kansas City, Missouri and any appellate
court thereof, in any action or proceeding arising out of or relating to this
Agreement. You and Cerner agree and acknowledge that venue in any such court is
proper. In any such action or proceeding,

     
 
Executive’s Initials
   

10



--------------------------------------------------------------------------------



 



    the non-prevailing party shall pay the reasonable attorneys’ fees and costs
of the prevailing party.   15.   SEVERABILITY.       If any provision of this
Agreement is held to be unenforceable, then this Agreement will be deemed
amended to the extent necessary to eliminate the otherwise unenforceable
provision, and the rest of this Agreement will remain valid and enforceable. In
the event that any provisions of Paragraphs 2, 3, or 4 of this Agreement
relating to time period and/or areas of restrictions shall be declared by a
court of competent jurisdiction to exceed the maximum time period or areas such
court deems reasonable and enforceable, said time period and/or areas of
restriction shall be deemed to become and thereafter be the maximum time period
and/or areas that such court deems reasonable and enforceable.   16.   ENTIRE
AGREEMENT AND PRIOR AGREEMENTS.       You hereby acknowledge receipt of a signed
counterpart of this Agreement and acknowledge that it is your entire agreement
with Cerner concerning the subject matter. This Agreement cancels, terminates
and supersedes any of your previous oral or written understandings or agreements
with Cerner or with any director, officer or representative of Cerner with
respect to your employment with Cerner.   17.   SUCCESSORS.       This Agreement
shall be binding upon Cerner’s successors and assigns. This Agreement shall also
be binding upon your heirs, spouse, assigns and legal representatives. You,
however, agree that you may not delegate the performance of any of your
obligations or duties hereunder, or assign any rights hereunder, without the
prior written consent of Cerner. Any such reported delegation or assignment in
the absence of any such written consent shall be void. Cerner may assign this
Agreement to the acquiring entity in a Change of Control transaction without
your consent.       This amended and restated Employment Agreement is executed
as of this 1st day of January, 2008.

     
 
Executive’s Initials
   

11



--------------------------------------------------------------------------------



 



                  /s/ Neal L. Patterson       Neal L. Patterson             
Cerner Corporation
      By:   /s/ Julia M. Wilson         Julia M. Wilson        Vice President
and Chief People Officer     

     
 
Executive’s Initials
   

12



--------------------------------------------------------------------------------



 



APPENDIX A
DEFINITION OF TERMS
ASSOCIATE means a Cerner employee.
CAUSE means your material breach of this Agreement, fraud against Cerner,
misappropriation of Cerner’s assets, embezzlement from Cerner, theft from
Cerner, material neglect of your duties and responsibilities hereunder, your
arrest and indictment for a crime involving drug abuse, violence, dishonesty or
theft, or your taking any action or omitting to take any action that results in
a violation of the Sarbanes-Oxley Act of 2002, or any related statutes, laws or
regulations.
CERNER CORPORATION and CERNER mean Cerner Corporation, a Delaware corporation.
The terms also cover all of Cerner Corporation’s parent, subsidiary and
affiliate corporations and business enterprises, both presently existing and
subsequently created or acquired. Such affiliate corporation may be directly or
indirectly controlled by Cerner or related to Cerner by equity ownership.
CHANGE IN CONTROL means:
     (i) The acquisition by any individual, entity or group (a “Person”) within
the meaning of Section 12(d)(3) or 13(d)(2) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 35% or more of
either: (A) the then outstanding shares of common stock of Cerner (the
“Outstanding Cerner Common Stock”), or (B) the combined voting power of the then
outstanding voting securities of Cerner entitled to vote generally in the
election of directors (the “Outstanding Cerner Voting Securities”); provided,
however, that for purposes of this subsection (i), the following acquisitions
shall not constitute a Change in Control: (X) any acquisition directly from
Cerner, (Y) any acquisition by Cerner, or (Z) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by Cerner or any
corporation controlled by Cerner; or
     (ii) Individuals who, as of the date hereof, constitute the Cerner Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by
Cerner’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

     
 
Executive’s Initials
   

13



--------------------------------------------------------------------------------



 



     (iii) Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of Cerner ( a
“Business Combination”), in each case, unless, following such Business
Combination, (A), all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Cerner Common Stock
and Outstanding Cerner Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of Cerner resulting
from such Business Combination (including, without limitation, a corporation
which as a result of such transaction owns Cerner or all or substantially all of
Cerner’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Outstanding Cerner Common Stock and Outstanding
Cerner Voting Securities, as the case may be, (B) no Person (excluding any
employee benefit plan (or related trust) of Cerner or such corporation resulting
from such Business Combination) beneficially owns, directly or indirectly, 35%
or more of, respectively, the then outstanding shares of common stock of Cerner
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination, and (C) at least a
majority of the members of the Board of Directors of Cerner resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the board, providing for
such Business Combination; or
     (iv) Approval by the shareholders of Cerner of a complete liquidation or
dissolution of Cerner.
CLIENT means any actual or potential customer or licensee of Cerner.
CODE means the Internal Revenue Code of 1986 as from time to time amended.
CONFIDENTIAL INFORMATION means Cerner, Client and Supplier trade secrets, and
Cerner, Cerner Associate, Client and Supplier information which is not generally
known, and is proprietary or confidential to Cerner, Clients or Suppliers. It
includes, but is not limited to, research, design, development, installation,
purchasing, accounting, marketing, selling, servicing, finance, business
systems, business practices, documentation, methodology, procedures, manuals
(both internal and user), program listings, computer programs and software in
source code, object or other form, working papers, Client and Supplier lists,
marketing and sales materials not otherwise available to the general public,
sales activity information, compensation plans, your personal compensation or
performance evaluations (specifically, no Associate may disclose Cerner
compensation structures or bonus programs with Conflicting Organizations, in
addition, Associates in supervisory or managerial roles may not disclose their
personal compensation or their performance evaluations with anyone other than
their manager or with Cerner Human Resources), patient information and other
client-related data, and all other non-public information of Cerner and its
Associates, Clients and Suppliers. CONFIDENTIAL INFORMATION shall not include
any information that has been voluntarily disclosed to the

     
 
Executive’s Initials
   

14



--------------------------------------------------------------------------------



 



public by Cerner (except where such public disclosure has been made by you
without authorization) or that has been independently developed and disclosed
without confidentiality protections by others, or that otherwise enters the
public domain through lawful means.
CONFLICTING ORGANIZATION means any person or organization engaged (or planning
to become engaged) in research, development, installation, marketing, selling or
servicing with respect to a Conflicting Solution.
CONFLICTING SOLUTION means any solution, product, process or service which is
the same as, similar to, or competes with any Cerner solution, product, process
or service with which you worked or supervised, directly or indirectly, during
the last three (3) years of your employment by Cerner, or about which you have
acquired Confidential Information or which you developed, authored or conceived,
in whole or in part, at any time during your past or future employment by
Cerner.
DISABILITY means a physical or mental illness, as determined by an accredited
physician, which causes you to be unable to perform your duties hereunder for
ninety (90) consecutive days, or for an aggregate of ninety (90) days during any
period of twelve (12) consecutive months.
GOOD REASON means (1) the material reduction of your authority, duties and job
responsibilities (except for such subordination in duties and job
responsibilities as may normally be required due to Cerner’s change from an
independent business entity to a subsidiary or division of another corporate
entity), including, without limitation, a change in your reporting structure
such that you no longer report to the Board of Directors or if you are no longer
serving as Chief Executive Officer of the business enterprise that constituted
Cerner prior to the Change in Control, (2) a reduction in your annual salary and
cash bonus opportunity to an amount below 100% of the salary and cash bonus
opportunity in effect prior to the Change in Control, or (3) the relocation of
the principal location in which you are required to perform your duties
hereunder to more than twenty-five (25) miles from the Kansas City metropolitan
area.
NEW SOLUTIONS AND IDEAS means discoveries, computer programs, improvements,
works of authorship, designs, methods, ideas, solutions and products (whether or
not they are described in writing, reduced to practice, patentable or
copyrightable) which results from any work performed by you for Cerner, or
involve the use of any Cerner equipment, supplies, facilities or Confidential
Information, or relate directly to the business of Cerner, or relate to Cerner’s
actual or demonstrably anticipated research or development.
SUPPLIER means any actual or potential licensor, vendor, supplier, contractor,
agent, consultant or other purveyor of products or services to Cerner.

     
 
Executive’s Initials
   

15



--------------------------------------------------------------------------------



 



APPENDIX B
SUMMARY OF ATTACHMENTS
The following documents are incorporated as attachments to this Employment
Agreement.

     
Attachment
  Description
I
  Termination Statement
II
  Claims Review Procedures

     
 
Executive’s Initials
   

16



--------------------------------------------------------------------------------



 



ATTACHMENT I
TERMINATION STATEMENT
I represent that I have complied with and will continue to comply with all of
the provisions of the Cerner Executive Employment Agreement entered into between
Cerner Corporation and me on the 1st day of January, 2008 in that:

1.   I have not improperly disclosed or otherwise misused any Confidential
Information covered by such Agreement. I shall continue to comply with all the
continuing terms of the Agreement, including but not limited to the
non-disclosure and (for the required term) non-compete and non-solicit
provisions, and also including but not limited to the reporting of any New
Solutions and Ideas conceived or made by me as covered by the Agreement.   2.  
I do not have in my possession, nor have I taken with me or failed to return,
any records, plans, information, drawings, designs, documents, computer programs
or software, manuals, formulae, statistics, correspondence, client or supplier
lists, specifications, blueprints, reproductions, sketches, notes, reports,
proposals, or other documents or materials, or copies of them, or any equipment
(including any laptops, computer equipment, office equipment, wireless
telephone, pagers and/or other computer or communication devices provided to me
by Cerner), credit cards or other property belonging to Cerner or its Clients or
suppliers. I have returned to Cerner (or will return within 10 calendar days or
earlier if requested by Cerner) all Confidential Information, as specified by
such Agreement, and all correspondence and other writings. I have returned (or
will return within 10 calendar days or earlier if requested by Cerner) all keys
and other means of access to Cerner’s premises. Failure to return such Cerner
Property as defined in Paragraph 6 of my Employment Agreement will result in any
vacation pay and/or severance payments or benefits, if applicable, that is due
to me under the terms of Cerner’s vacation policy or my Employment Agreement to
be withheld until the return to Cerner of all such Cerner Property. In addition,
if I fail to return such Cerner Property, then any equity incentive awards I am
entitled to under my Employment Agreement will cease to vest, I will reimburse
Cerner the amount of any severance payments delivered to me by Cerner, and I
will forfeit to Cerner all equity incentive awards (or the proceeds of exercised
awards) that are then vested.   3.   I understand that, with regard to all
provisions of my Employment Agreement relating to non-disclosure,
non-solicitation, confidentiality of information and New Solutions and Ideas,
such provisions shall not cease as of this termination but shall continue in
full force and effect in perpetuity or as otherwise indicated within such
Employment Agreement. In compliance with my Employment Agreement, I shall
continue to preserve as confidential all Confidential Information as defined in
such Employment Agreement.   4.   I understand that upon my breach of Paragraphs
2, 3, 4 or 6 of my Employment Agreement, Cerner’s obligation, if any, to deliver
severance payments and benefits under Paragraph 1(E) of my Employment Agreement,
and the vesting of any equity incentive

     
 
Executive’s Initials
   

17



--------------------------------------------------------------------------------



 



    awards described in Paragraph 1(E) of my Employment Agreement will cease
immediately, I will reimburse Cerner the amount of severance payments delivered
to me by Cerner prior to such breach by me, and I will forfeit to Cerner all
equity incentive awards (or the proceeds of exercised awards) that vested after
termination or resignation of my employment with Cerner and prior to my breach.

               
 
  Executive Signature   Printed Name
 
             
 
  Date    
 
             
 
  Termination Date    
 
       
 
  Cerner Corporation    
 
             
 
  By    
 
             
 
  Title    

     
 
Executive’s Initials
   

18



--------------------------------------------------------------------------------



 



ATTACHMENT II
CLAIMS REVIEW PROCEDURES
     In the event that any benefits payable under the terms of this Executive
Employment Agreement shall become subject to the Employer Retirement Income
Securities Act (“ERISA”), the following claims procedure shall apply to all such
benefits (but shall not apply to any benefits that are not subject to ERISA):
     I. Initial Claims.
     If benefits under this Agreement become due, Cerner will notify you as to
the amount of benefits you are entitled to, the duration of such benefit, the
time the benefit is to commence and other pertinent information concerning your
benefit. If you have been denied a benefit under the Agreement, or if you feel
that the benefit which has been given to you is not accurate, you may file a
claim with Cerner. If a claim for benefit is denied by Cerner, Cerner shall
provide you with written or electronic notification of any adverse benefit
determination within ninety (90) days after receipt of the claim unless special
circumstances require an extension of time for processing the claim. If such an
extension of time for processing is required, written or electronic notice
indicating the special circumstances and the date by which a final decision is
expected to be rendered shall be furnished to you. In no event shall the period
of extension exceed one hundred eighty (180) days after receipt of the claim.
The notice of denial of the claim shall set forth:

  (a)   The specific reason or reasons for the adverse determination;     (b)  
Reference to the specific Agreement provisions on which the determination is
based;     (c)   A description of any additional material or information
necessary for you to perfect the claim, and an explanation of why such material
or information is necessary; and     (d)   A description of the applicable
review procedures and the time limits applicable to such procedures, including a
statement of your right to bring a civil action under ERISA section 502(a)
following an adverse benefit determination on review.

     You (or your duly authorized representative) may review pertinent documents
and submit issues and comments in writing to Cerner. If you fail to appeal such
action to Cerner in writing within the prescribed period of time described in
the next section, Cerner’s adverse determination shall be final, binding and
conclusive.

     
 
Executive’s Initials
   

19



--------------------------------------------------------------------------------



 



     II. Appeal.
     In the event of an adverse benefit determination, you may appeal the
adverse determination by giving written notice to Cerner within 60 days after
receipt of the notice of adverse benefit determination. Cerner may hold a
hearing or otherwise ascertain such facts as it deems necessary and shall render
a decision which shall be binding upon both parties. The appeal procedure shall:

  (a)   Provide you at least 60 days following receipt of a notification of an
adverse benefit determination within which to appeal the determination;     (b)
  Provide you the opportunity to submit written comments, documents, records,
and other information relating to the claim for benefits;     (c)   Provide that
you shall be provided, upon request and free of charge, reasonable access to,
and copies of, all documents, records, and other information relevant to your
claim for benefits; and     (d)   Provide for a review that takes into account
all comments, documents, records, and other information submitted by you
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.

     The decision of Cerner shall be made within sixty (60) days after the
receipt by Cerner of the notice of appeal, unless special circumstances require
an extension of time for processing, in which case a decision of Cerner shall be
rendered as soon as possible but not later than one hundred twenty (120) days
after receipt of the request for review. If such an extension of time is
required, written or electronic notice of the extension shall be furnished to
you prior to the commencement of the extension. The decision of Cerner shall be
provided in written or electronic form to you and shall include the following:

  (a)   The specific reason or reasons for the adverse determination;     (b)  
Reference to the specific Agreement provisions on which the benefit
determination is based;     (c)   A statement that you are entitled to receive,
upon request and free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to your claim for benefits.
Whether a document, record, or other information is relevant to a claim for
benefits shall be determined by reference to DOL regulation section
2560.503-1(m)(8); and     (d)   A statement describing any voluntary appeal
procedures (if any) that may be available and your right to obtain the
information about such procedures, and a statement of your right to bring an
action under ERISA section 502(a).

     
 
Executive’s Initials
   

20